Per Curiam.

While under chapter 137 of the Laws of 1920, applicable to cities of the first class, the court or justice awarding a final order in favor of the landlord in a summary proceeding could grant a discretionary stay of the issuance and execution of the warrant for a period not exceeding twelve months, when the legislature subsequently, in September, 1920, suspended summary proceedings against occupants of dwellings for holding over the term (except in four classes of cases) in a city of a population of 1,000,000 or more, or in a city or county adjoining such a city (Laws of 1920, chap. 942; Civ. Prac. Act, § 1410, subd. 1-a), the stay authorized by chapter 137 of the Laws of 1920 was expressly limited to cities of the first class having a population of 1,000,000 or less (Laws of 1920, chap. 948); so that in the city of New York a justice of the Municipal Court had no power thereafter to grant a stay in a summary proceeding for longer than thirty days upon the conditions prescribed in subdivision 3 of section 6 of the Municipal Court Code.
It follows that the final order must be modified by striking therefrom the stay in so far as it exceeded the statutory thirty days, and as so modified affirmed, with five dollars costs to appellant.
All concur; present, Bijur, Mullan and Lydon, JJ.
Ordered accordingly.